Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2011/0012889 A1, hereinafter “Miyamoto”) in view of Ng et al. (US 2011/0095272 A1, hereinafter “Ng”). 

As to claim 16, Miyamoto (Fig. 5) discloses a display device (Para. 0007) comprising: 
a substrate (200);  
a semiconductor layer (206) disposed on the substrate, the semiconductor layer comprising a first region (“the middle region”), a second region (204) disposed on one side of the first region where a first electrode of a transistor is formed, and a third region (202) disposed on another side of the first region where a second electrode of the transistor is formed (Para. 0069);  
a first insulating layer (220) disposed on the semiconductor layer (Para. 0075);  
a first conductive layer (212) disposed on the first insulating layer and comprising a gate electrode overlapping with the first region (Para. 0069); and 
a ferroelectric layer (210) disposed on the first insulating layer and overlapping with at least a part of the second region of the semiconductor layer (204).
Miyamoto does not disclose wherein the ferroelectric layer contacts at least upper and lateral side surfaces of the first conductive layer. 
However, Ng (Fig. 8) teaches wherein the ferroelectric layer (130C) contacts at least upper and lateral side surfaces of the first conductive layer (178C; Para. 0058). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ng to place the ferroelectric layer over the gate electrode in the device disclosed by Miyamoto. The 

As to claim 17, Miyamoto (Fig. 5) discloses the display device of claim 16, wherein the ferroelectric layer (210) is in direct contact with the gate electrode (212) and partially overlaps with the gate electrode (Para. 0069, ferroelectric layer is larger than the gate electrode, hence it overlaps partially with the gate electrode). 

 	As to claim 18, Miyamoto (Fig. 5) discloses the display device of claim 17, wherein the ferroelectric layer (210) overlaps with at least a part of the first region (206). 


Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0187270 A1, hereinafter “Lee”) in view of Miyamoto (US 2011/0012889 A1, hereinafter “Miyamoto”) and Nakai et al. (US Patent Number 6,072,454, hereinafter “Nakai”).

As to claim 1, Lee (Fig. 1) discloses a display device (100) comprising: 
an emitting element (Fig. 2 element OLED);  
a first transistor (T1) comprising a first electrode (“source”) electrically connected to a first supply voltage line (ELVDD), a second electrode (“drain”) electrically connected to the emitting element (OLED), and a gate electrode receiving a data signal (Para. 0063), the first transistor being configured to transfer a driving current (I1) to the emitting element based on the data signal (Para. 0063);  
a capacitor (Cst) connected between the gate electrode of the first transistor (T1) and the first supply voltage line (ELVDD).
a substrate;
an electric field generating element on the substrate and connected between the second electrode of the first transistor and the gate electrode of the first transistor, the electric field generating element comprising a ferroelectric substance,
wherein the ferroelectric substance in the electric field generating element comprises barium titanate (BaTiO3) or strontium titanate.
However, Miyamoto (Fig. 5) teaches a substrate (200);
an electric field generating element (210) connected between the second electrode of the first transistor (204) and the gate electrode (212) of the first transistor, the electric field generating element comprising a ferroelectric substance (Para. 0057).
 It would have been obvious to one of ordinary skill in the art to combine the teaching of Miyamoto to include a ferroelectric layer in the device disclosed by Lee. The motivation would have been to shorten the time to change a display state of the display device (Miyamoto; Para. 0007). 
And, Nakai teaches wherein the ferroelectric substance in the electric field generating element comprises barium titanate (BaTiO3) or strontium titanate (SrTiO3) (Fig. 4 element 405; Col. 16 lines 17-24)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nakai to use barium titanate for ferroelectric element in the device disclosed by Lee/Miyamoto. The motivation would have been to use ferroelectric substance as a holding means (Nakai; Col. 5 lines 15-23). 

 	As to claim 3, Lee discloses the display device of claim 1, wherein: 
a non-emission voltage across the second electrode of the first transistor and the gate electrode
of the first transistor has a first polarity during a non-emission period in which the emitting element

an emission voltage across the second electrode of the first transistor and the gate electrode of
the first transistor has a second polarity different from the first polarity during an emission period in
which the emitting element emits light (Fig. 4I; Para. 0137, 0139, the transistor is on, hence it will have an opposite polarity from when it is floating). 
 
As to claim 4, Lee discloses the display device of claim 3, wherein: 
a first electric field is formed between the second electrode and the gate electrode of the first
transistor based on the non-emission voltage during the non-emission period (Para. 0107, the electric field formed between the drain and the gate electrode). 
	Lee does not disclose the ferroelectric substance is polarized in a first polarization direction based on the first electric field; and 
at least a part of the ferroelectric substance maintains a polarization state in the first
polarization direction during the emission period, to form a remanent electric field. 
However, Miyamoto teaches the ferroelectric substance is polarized in a first polarization direction based on the first electric field (Para. 0069); and 
at least a part of the ferroelectric substance maintains a polarization state in the first
polarization direction during the emission period, to form a remanent electric field (Para. 0069, “the polarization direction is maintained even when application of a voltage ceases”, and the polarization is a direction of an electric field; Nakai, Col. 12 lines 46-67). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Miyamoto to use a ferroelectric element in the device disclosed by Lee. The motivation would have been to shorten the time to change the display state of the display device (Miyamoto; Para. 0007). 
 
As to claim 5, Miyamoto teaches the display device of claim 4, wherein the ferroelectric substance exhibits saturation polarization by the first electric field (Para. 0069, “the polarization direction is maintained even when application of a voltage ceases”, this is interpreted as exhibiting saturation polarization; Nakai, Col. 11 lines 6-9).
 
As to claim 6, Miyamoto teaches the display device of claim 1, wherein: 
a second electric field is formed between the second electrode of the first transistor and the
gate electrode of the first transistor based on the emission voltage during the emission period (Para. 0069, MOSFET transistors create different electric fields during on and off states, the electric field during the turned on state is interpreted as a second electric field); and 
at least a part of the second electric field is canceled by the remanent electric field (Para. 0068, Since the polarization is maintained in the same direction even after the application of voltage is ceased/changed, the electric field created by ferroelectric element and the gate and drain of the transistor will be in opposite direction. Hence, they will cancel some part of each other.). 
 
As to claim 7, Lee (Fig. 2) discloses the display device of claim 1, further comprising: 
a first scan line configured to transfer a first scan signal (s[n]);  
a second scan line configured to transfer a second scan signal (s[n-1]) different from the first scan signal;
a data line (d[m]) configured to transfer the data signal;  
an initialization voltage line configured to transfer an initialization voltage (VINT);  
a second transistor (T2) comprising a first electrode configured to receive the data signal (D[m]), a second electrode electrically connected to the first electrode of the first transistor (T1), and a gate electrode configured to receive the first scan signal (s[n]);

a fourth transistor (T4) comprising a first electrode electrically connected to the initialization voltage line (VINT), a second electrode electrically connected to the gate electrode of the first transistor (N1), and a gate electrode receiving the second scan signal (S[n-1]);  
a fifth transistor (T5) comprising a first electrode electrically connected to the first supply voltage line (ELVDD), a second electrode electrically connected to the first electrode of the first transistor (T1), and a gate electrode receiving an emission control signal (EM[n]);  
a sixth transistor (T6) comprising a first electrode electrically connected to the second electrode of the first transistor (T1), a second electrode electrically connected to an anode electrode of the emitting element (OLED), and a gate electrode receiving the emission control signal (EM[n]); and 
a seventh transistor (T7) comprising a first electrode electrically connected to the initialization
voltage line (VINT), a second electrode electrically connected to the anode electrode of the emitting element (OLED), and a gate electrode receiving the second scan signal (S[n-1]). 
 
As to claim 8, Lee (Fig. 3) discloses the display device of claim 7, wherein: 
the emission control signal has a logic high level during a non-emission period in which the pixel
emits no light (EM[n]; Para. 0103);  
the non-emission period includes a first period (T1-T2);  
the first scan signal has a logic high level during the first period (S[n] is high during T2);  
the second scan signal has a logic low level during the first period (S[n-1] is low during T2; Para. 0104);  

the initialization voltage is applied to the gate electrode of the first transistor (Para. Para. 0106). 
 
As to claim 9, Miyamoto teaches the display device of claim 8, wherein the ferroelectric substance is polarized based on the initialization voltage during the first period (Para. 0069, the electric field created by the initialization voltage in a MOSFET transistor will cause the polarization of the ferroelectric element). 
 
As to claim 10, Miyamoto teaches the display device of claim 9, wherein the ferroelectric substance exhibits saturation polarization by the initialization voltage (Para. 0069, “the polarization direction is maintained even when application of a voltage ceases”, this is interpreted as exhibiting saturation polarization). 
 
As to claim 11, Lee discloses the display device of claim 10, wherein the initialization voltage is variable in the first period (Fig. 4A, ELVDD-Vint voltage varies during T1). 
 
As to claim 12, Lee discloses the display device of claim 8, wherein a polarization induction voltage having a polarity different from the polarity of the initialization voltage is applied to the second electrode of the first transistor during the first period (Para. 0078, 0107, since the VINT is negative voltage, it will have opposite polarity with respect to the positive voltage at the drain of the driving transistor). 
 
As to claim 13, Lee discloses the display device of claim 12, wherein a voltage difference between the polarization induction voltage and the initialization voltage is greater than or equal to a voltage across the second electrode and the gate electrode of the first transistor during the emission period in which the pixel emits light (Fig. 4I; Para. 0138-0139, the transistor is turned on when VGS > Vth). 

 	As to claim 14, Miyamoto (Fig. 3) teaches the display device of claim 1, further comprising a second electric field generating element connected between the first electrode and the gate electrode of the first transistor (210; Para. 0069, a part of ferroelectric element on the side of source electrode). 
 
As to claim 15, Miyamoto (Fig. 3) teaches the display device of claim 14, wherein the second electric field generating element is formed integrally with the first electric field generating element (210). 
 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto and Ng as applied to claim 16 above, and further in view of Dimmler et al. (US 6,714,435 B1, hereinafter “Dimmler”).

As to claim 19, Miyamoto does not explicitly disclose the display device of claim 16, wherein the ferroelectric layer is in direct contact with the gate electrode and does not overlap with the gate electrode. 
However, Dimmler (Fig. 3) teaches wherein the ferroelectric layer (106) is in direct contact with the gate electrode (108) and does not overlap with the gate electrode (Col. 3 lines 45-67, Col. 4 lines 1-
It would have been obvious to one of ordinary skill in the art to combine the teaching of Dimmler to form the ferroelectric layer on the sides of the gate layer in the device disclosed by Miyamoto. The motivation would have been to form the ferroelectric layers using the sidewall processing technique (Dimmler; Col. 3 lines 62-67). 
 
As to claim 20, Miyamoto (Fig. 5) discloses the display device of claim 19, wherein the ferroelectric layer (210) overlaps with at least a part of the first region (206).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Then et al. (US 10,720,505 B2) discloses a ferroelectric layer in a TFT (Fig. 3 element 255).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625